SvMONDS, J.
In January, 1882, the defendant, a hotel-keeper in Bangor, having received from a friend some trout which were caught during that month in Great Tunk pond, in Hancock county, had them cooked and served to the guests of the hotel at the regular table, as part of the common bills of fare. It is not denied and there can be no doubt, that these facts include possession of the .trout by the landlord with intent to sell them, offering them for sale, and a sale completed. Groves v. Kilgore, 72 Maine, 489.
Either of these three acts, to sell trout, to expose them for sale, or to have them in possession with intent to sell them, between the first day of October and the first day of the following May, is a direct violation of pub. laws, 1879, c. 123, § 4; an amendment of the act of 1878, c. 75, § 16.
By chapter 104 of the laws of 1879, the penalties of certain other sections (§ § 13, 15) of the original act of 1878, do not apply to the taking of trout in Great Tunk pond. t The penalties specially remitted in reference to this pond, relate to taking fish in close time; but all .the prohibitions contained in the original act, against certain modes of taking them, (§ 14,) and against the sale of them, (§ 16,) remain in full force upon these, as upon other waters of the state. There is no trace of a legislative intention' to exempt Great Tunk pond from the operation of section sixteen, either in its original or in its amended form.
The argument is, however, that inasmuch as this section sixteen (1879, c. 123, § 4) forbids transporting from place to place, as well as selling, offering for sale and possession with intent to sell, if applied to this pond, it deprives the remission of the other penalties by the act of 1879, c. 104, of all value, because the right of fishing is of no account if one cannot sell or transport the fish.
If there were no answer to this objection, the question would still remain whether, allowing it its full force, any other effect *291could be attributed to it, than to exhibit a defect in the legislation on this subject, a failure to make the special act broad enough to confer a privilege which, under the general law, was a valuable one.
But we think that if fish were caught at this pond during the period which was the close time for other waters of the state,.' and still were caught in a manner which was lawful at that place’ under the special act, taking them home to dispose of them im any legal way, would not be an act forbidden by section sixteen.. The taking, the possession, the purpose, would all be lawful the act of carrying, if in common phrase, or in a legal sense it could properly be described as a transportation from place to place,, would manifestly be wanting in that element of illegality against' which it is clear, when all the provisions of the act are examined? together, the penalties of that section were directed. But we do not meet directly in the present case the difficulty, whatever it may be, which arises upon the construction of that part of the-section. It is all a part of the general law of the state. The-waters where these trout were caught have never been exempted from the operation of it. The. act of the defendant was a. violation of its provisions.

Judgment for the state.

Walton, Barrows, Daneorth, Virgin, Peters and Libbey,. J<J., concurred.